Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 1 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 2 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 3 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 4 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 5 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 6 of 7
Case 19-11656   Doc 6   Filed 09/30/19   Entered 09/30/19 16:24:35   Desc Main
                           Document      Page 7 of 7
